Citation Nr: 1428414	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 1, 2008 for the addition of R.B. as a dependent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1997 to May 2002.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's electronic VA claims files have been reviewed.  The Veterans Benefits Management System file contains no evidence.  The Virtual VA claims file contains a brief submitted by his accredited representative, which has been reviewed by the Board prior to issuing this decision, and other documents duplicative of documents in the claims file.


FINDINGS OF FACT

1.  In July 2004, June 2005, and January 2006, the Veteran submitted claims to VA and specifically indicated that he had no dependent children.

2.  In a claim received in July 2008, the Veteran indicated that he wished to receive retroactive payments for R.B.  An attached birth certificate shows that R.B. was born in November 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 2008, for adding R.B. as a dependent child are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The earlier effective date claim on appeal arose from the Veteran's disagreement with the effective date assigned following the grant of additional benefits for R.B., who is the Veteran's dependent.  Courts have held that once entitlement is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that VA has complied with the duty to assist.  The evidence of record contains the Veteran's submissions pertaining to his claim to add R.B. as his dependent.  He has raised an assertion that his psychiatric disability interfered with his ability to seek VA benefits.  Treatment records pertinent to his psychiatric disability are of record.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be explained below, the resolution of this claim is dependent upon the law and regulations applicable to earlier effective date claim.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to earlier effective date.

The Veteran seeks an effective date prior to August 1, 2008 for adding R.B. as his dependent child.  The birth certificate of record shows that R.B. was born on November 
[redacted], 2002.  In July 2004, the Veteran applied for VA pension benefits and indicated that he had no dependent children; he specifically checked a box labeled "no" for whether he had any dependent children.  He was granted entitlement to nonservice-connected pension in August 2004 and was notified that he was being paid as a single veteran with no dependents.

In June 2005, the Veteran filed a claim for VA compensation benefits and again expressly indicated that he had no dependent children.  In January 2006, the RO granted entitlement to service connection for schizophrenia and entitlement to individual unemployability.  In the January 2006 notice letter, the Veteran was again informed that he was being paid as a single veteran with no dependents.

In a January 2006 submission, the Veteran informed VA that he had gotten married on July 15, 2005.  When he was asked to list his children, whether or not they lived with him, the Veteran responded "NA."  In an April 2006 letter, VA informed the Veteran that his spouse had been added to his benefit.  In a February 2008 letter, the Veteran was informed that he was being paid as a veteran with one dependent, and his payment included an amount for his spouse.

In correspondence received on July 7, 2008, the Veteran requested retroactive payments for R.B. and included the applicable birth certificate as an attachment.  In a January 2009 letter, VA informed the Veteran that benefits for R.B. had been added, effective August 1, 2008.

In a May 2011 written statement, the Veteran indicated that he was "sick inside" when he separated from service.  He had to handle a lot and was in and out of the hospital.  He took medication and suffered from pain.  He noted that he had been catatonic, and it took him a long time to be acknowledged.

In an April 2014 brief, the Veteran's representative indicated that he sought an effective date of December 1, 2002 for R.B. to be added as his dependent.  He argued that the nature of his service-connected psychiatric disorder interfered with his ability to timely file the dependency claim.  The representative asserted that, immediately following the Veteran's discharge, through and beyond the birth of R.B., he suffered from severe mental illness that effectively prevented him from actively engaging with the VA.  The representative pointed out that the Veteran's January 2006 submission was a largely incoherent attempt to notify VA of his marriage, as he did not list the name of his spouse on that document.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a). 

The effective date for awards based on additional compensation for a dependent is the latest of:  (1) the date of claim (the date of the marriage, birth, or adoption, if evidence of the event is received within 1 year of the event or the date notice is received of the dependent's existence, if evidence is received within 1 year of the VA request); (2) the date dependency arises; or (3) the effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  38 C.F.R. § 3.401(b).

The facts are not in controversy as to when the Veteran first notified VA of the birth of R.B.  That occurred in July 2008, and the Veteran does not contend otherwise.  The Veteran's contention, instead, is that he was mentally unable to file a claim to add R.B. as his dependent prior to July 2008.

The Board notes that the Court has recognized the applicability of equitable tolling as it pertains to certain VA deadlines.  For instance, regarding the extension of the time period to file a substantive appeal, a three part test as to whether equitable tolling based on extraordinary circumstances was appropriate was delineated: 1) whether there were extraordinary circumstances beyond the appellant's control; 2) whether the untimely filing was a direct result of the extraordinary circumstances; and 3) whether the appellant exercised "due diligence" in preserving his appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal in a timely manner.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).  Additionally, equitable tolling has been applied regarding deadlines for appealing Board decisions to the Court of Appeals for Veterans Claims.  Barrett v. Principi, 363 F.3d 1316, 1317 (2004) (noting the precedent indicating mental illness can justify equitable tolling for filing a notice of appeal).  

Additionally, the Board notes that the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants.  Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  The Federal Circuit Court of Appeals has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

The Board finds, however, that equitable tolling, even if it is available in cases of this nature, is not applicable here.  The Veteran and his representative contend that he was unable to notify VA of the existence of R.B. as his dependent child because of his psychiatric disability that was present just after he separated from service and through the birth of R.B.  However, the Veteran filed two different claims for benefits prior to July 2008 and filed a specific claim of dependency in January 2006.  On each document, the Veteran specifically indicated that he had no dependent children.  The Veteran was successful in being awarded benefits in August 2004 and January 2006 and was also successful in adding his spouse as a dependent in April 2006.  Clearly, he was able to navigate the VA benefits process during this time period, despite his service-connected psychiatric disorder.

While the Veteran's representative points to his January 2006 claim to add a dependent as proof that he his psychiatric disability prevented him from properly filing for benefits, the Board points out that the Veteran provided the requisite information to receive this benefit at this time.  He was able to provide enough information to VA to add his spouse to his VA award 2 years prior.  Neither the Veteran nor his representative has presented any argument as to why, when he was able to add a spouse as his dependent, his psychiatric disability nonetheless prevented him from adding R.B. as his dependent child.

As such, assuming it is applicable, the Board finds no basis for applying the principles of equitable tolling.  The Veteran demonstrated the mental capacity to file for benefits more than once prior to July 2008.  There is no showing that, between January 2006, when he added his spouse, and July 2008, when he added R.B., the Veteran had been so disabled as to have been unable to file the requisite form.  The Veteran's contention was that he was sick just after he separated from service and through the birth of R.B., both of which occurred in 2002.  See generally Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  Because the earliest date for commencement of payment of an additional award of compensation for a dependent child is the first day of the month following the effective date, the August 1, 2008 effective date is the earliest allowed under the law.  38 C.F.R. § 3.31.  The claim is denied.


ORDER

Entitlement to an effective date prior to August 1, 2008 for the addition of R.B. as a dependent is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


